UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:001-13901 AMERIS BANCORP (Exact name of registrant as specified in its charter) GEORGIA 58-1456434 (State of incorporation) (IRS Employer ID No.) 24 SECOND AVE., SEMOULTRIE, GA31768 (Address of principal executive offices) (229) 890-1111 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to befiled by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Securities Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act).Yeso Nox There were 13,564,937 shares of Common Stock outstanding as of May 8, 2008. -1- AMERIS BANCORP TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets at March31, 2008, December 31, 2007 and March 31, 2007 3 Consolidated Statements of Income and Comprehensive Income for the Three Months Ended March 31, 2008 and 2007 4 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2008 and 2007 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 21 PART II - OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 5. Other Information 23 Item 6. Exhibits 23 Signatures 24 -2- AMERIS BANCORP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (dollars in thousands) March 31, December 31, March 31, 2008 2007 2007 (Unaudited) (Audited) (Unaudited) Assets Cash and due from banks $ 63,401 $ 59,804 $ 49,640 Federal funds sold & interest bearing balances 4,389 12,022 94,496 Securities available for sale, at fair value 297,589 291,170 300,322 Restricted equity securities, at cost 6,996 7,559 6,884 Loans 1,622,437 1,614,048 1,475,869 Less: allowance for loan losses 28,094 27,640 25,113 Loans, net 1,594,343 1,586,408 1,450,756 Premises and equipment, net 60,053 59,132 47,251 Intangible assets, net 4,509 4,802 5,775 Goodwill 54,675 54,813 54,419 Other assets 32,288 36,353 26,870 Total assets $ 2,118,243 $ 2,112,063 $ 2,036,413 Liabilities and Stockholders' Equity Deposits: Noninterest-bearing $ 199,692 $ 197,345 $ 197,845 Interest-bearing 1,584,599 1,559,920 1,514,662 Total deposits 1,784,291 1,757,265 1,712,507 Federal funds purchased & securities sold under agreements to repurchase 4,987 14,705 5,370 Other borrowings 74,500 90,500 75,500 Other liabilities 15,888 16,075 18,003 Subordinated deferrable interest debentures 42,269 42,269 42,269 Total liabilities 1,921,935 1,920,814 1,853,649 Stockholders' Equity Common stock, par value $1;30,000,000 shares authorized;14,886,967, 14,869,924 and 14,850,237issued 14,887 14,870 14,850 Capital surplus 82,920 82,750 81,620 Retained earnings 104,182 103,095 98,631 Accumulated other comprehensive income(loss) 5,093 1,303 (1,744 ) 207,082 202,018 193,357 Treasury stock, at cost, 1,330,197, 1,329,939 and 1,322,717 shares (10,774 ) (10,769 ) (10,593 ) Total stockholders' equity 196,308 191,249 182,764 Total liabilities and stockholders' equity $ 2,118,243 $ 2,112,063 $ 2,036,413 See notes to unaudited consolidated financial statements. -3- Table of Contents AMERIS BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (dollars in thousands, except per share data) (Unaudited) Three Months Ended March 31, 2008 2007 Interest Income Interest and fees on loans $ 30,134 $ 30,760 Interest on taxable securities 3,583 3,337 Interest on nontaxable securities 172 179 Interest on deposits in other banks 200 1,042 Interest on federal funds sold - 94 Total Interest Income 34,089 35,412 Interest Expense Interest on deposits 14,142 15,205 Interest on other borrowings 1,487 1,786 Total Interest Expense 15,629 16,991 Net Interest Income 18,460 18,419 Provision for Loan Losses 3,200 507 Net Interest Income After Provision for Loan Losses 15,260 17,911 Noninterest Income Service charges on deposit accounts 3,316 2,870 Mortgage banking activity 869 683 Other service charges, commissions and fees 278 345 Other noninterest income 379 627 Total Noninterest Income 4,842 4,525 Noninterest Expense Salaries and employee benefits 8,618 7,732 Equipment and occupancy expense 1,992 1,676 Amortization of intangible assets 293 324 Data processing fees 604 793 Other operating expenses 4,133 3,919 Total Noninterest Expense 15,640 14,444 Net Income Before Taxes 4,462 7,992 Provision for Income Taxes 1,496 2,968 Net Income $ 2,966 $ 5,024 Unrealized holding losses arising during period, net of tax 871 785 Unrealized gain on cashflow hedge arising during period, net of tax 1,593 - Comprehensive Income $ 5,430 $ 5,809 Income per common share-Basic $ 0.22 $ 0.37 Income per common share-Diluted $ 0.22 $ 0.37 Dividends declared per share $ 0.14 $ 0.14 See notes to unaudited consolidated financial statements. -4- Table of Contents AMERIS BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) (Unaudited) Three Months Ended March 31, 2008 2007 Cash Flows From Operating Activities: Net Income $ 2,966 $ 5,024 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 741 769 Provision for loan losses 3,200 507 Amortization of intangible assets 293 324 Other prepaids, deferrals and accruals, net (5,048 ) (3,592 ) Net cash provided by operating activities 2,152 3,032 Cash Flows From Investing Activities: Net decrease in federal funds sold & interest bearing deposits 7,633 40,736 Proceeds from maturities of securities available for sale 36,915 8,818 Purchase of securities available for sale (39,132 ) (24,736 ) Net increase in loans (8,388 ) (34,003 ) Proceeds from sales of other real estate owned 6,457 488 Purchases of premises and equipment (1,636 ) (1,416 ) Net cash provided by/(used in) investing activities 1,849 (10,113 ) Cash Flows From Financing Activities: Net increase in deposits 27,026 2,344 Net decrease/(increase) in federal funds purchased & securities sold under agreements to repurchase (9,718 ) 10,563 Decrease in other borrowings (16,000 ) - Dividends paid (1,898 ) (1,916 ) Purchase of treasury shares (4 ) - Proceeds from exercise of stock options 190 - Net cashused in financing activities (404 ) (10,135 ) Net increase/(decrease) in cash and due from banks $ 3,597 $ (17,216 ) Cash and due from banks at beginning of period 59,804 66,856 Cash and due from banks at end of period $ 63,401 $ 49,640 See notes to unaudited consolidated financial statements. -5- Table of Contents NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2008 (Unaudited) Note 1 - Basis of Presentation & Accounting Policies Ameris Bancorp (the “Company” or “Ameris”) is a financial holding company headquartered in Moultrie, Georgia.Ameris conducts the majority of its operations through its wholly owned banking subsidiary, Ameris Bank (the “Bank”).Ameris Bank currently operates 46 branches in Georgia, Alabama, Northern Florida and South Carolina.Our business model capitalizes on the efficiencies of a large financial services company while still providing the community with the personalized banking service expected by our customers.We manage our Bank through a balance of decentralized management responsibilities and efficient centralized operating systems, products and loan underwriting standards.Ameris’ board of directors and senior managers establish corporate policy, strategy and administrative policies.Within Ameris’ established guidelines and policies, each advisory board and senior managers make lending and community-specific decisions.This approach allows the banker closest to the customer to respond to the differing needs and demands of their unique market. The accompanying unaudited consolidated financial statements for Ameris have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and Regulation S-X.
